Exhibit 10.2

 

ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN

 

CEO

 

NOTICE AND ACCEPTANCE OF RESTRICTED SHARE UNIT AWARD

 

You have been granted the following award (the “Award”) of Restricted Share
Units (“RSUs”) and Dividend Equivalent Rights pursuant to the Ensco plc 2018
Long-Term Incentive Plan (the “Plan”). The value of each RSU represents the fair
market value of one restricted Class A ordinary share, nominal value US$0.10 per
share, in Ensco plc (the “Company”).

 

Name of Grantee:

 

 (the “Grantee”)

 

 

 

Total Number of RSUs Granted:

 

 

 

 

An equivalent number of tandem Dividend Equivalent Rights are granted in
conjunction with the grant of RSUs.

 

Date of Grant:

 

 

 

 

 

 

 

Vesting Schedule:

 

 

 

 

Vesting Date

 

Number of
Vested RSUs

 

 

 

 

 

 

 

 

 

Total

 

 

 

The terms of the Award referenced herein are subject to the provisions of both
this Notice and Acceptance of Restricted Share Unit Award (the “Grant Notice”)
and the attached Employee Restricted Share Unit Award Agreement Terms and
Conditions (including any applicable country-specific provisions contained in
the Appendix attached thereto) (the “Terms and Conditions,” and together with
this Grant Notice, the “Agreement”), the Plan, and the Company’s procedures
regarding taxation of equity awards.  Capitalized terms not otherwise defined in
the Agreement shall have the meanings given to them given to them in the Plan.

 

The Terms and Conditions are provided herewith.  The Plan and Plan prospectus
are available to you through the Corporate Compensation Department in Houston
and may be accessed on the Merrill Lynch Benefits OnLine® website.

 

Any income resulting from the issuance of Shares with respect to vested RSUs,
and the payment of an amount equal to any dividend or other distribution on the
Company’s Shares, are subject to the Plan’s withholding provisions and the
Company’s procedures regarding taxation of equity awards which may require
cooperation by covered expatriates in arranging for satisfaction of required
withholding, and may obligate such employees to make tax equalization and
hypothetical tax payments to the Company (or a subsidiary of the Company) in
satisfaction of governmental or employer required withholding.  Subsequent to
any U.S. tax filings by expatriate employees, all tax refunds or tax savings
resulting from foreign tax credits must be promptly returned or reimbursed to
the Company (or a subsidiary of the Company) pursuant to these procedures.

 

1

--------------------------------------------------------------------------------



 

You must continue as an employee of the Company or a subsidiary of the Company
in order to become vested in the RSUs subject to the Agreement and to any
payment under the Award.  Any RSUs subject to the Agreement that have not vested
under the Vesting Schedule will be forfeited if and when you cease to be an
employee of the Company or a subsidiary of the Company.  The forfeiture
restrictions applicable to the RSUs subject to this Award are subject to
automatic waiver and earlier vesting under specified circumstances. 
Furthermore, the value of the benefits and payments received within one year
before or after the termination of your employment are subject to the “Return of
Proceeds” provisions which apply to these grants in the event you engage in
competitive activity within the one-year period following your termination, as
further described in Section 11 of the Terms and Conditions.

 

By electronically signing this Grant Notice, you hereby agree to accept the
above Award pursuant to the provisions of the Plan and the Agreement and, for
covered expatriates, to cooperate with the Company and its subsidiaries
regarding required withholding and tax equalization and hypothetical tax
payments required under the procedures regarding taxation on equity awards. 
Your electronic signature also serves to acknowledge receipt of the Plan and the
Agreement.

 

ACCEPTED AND AGREED

 

 

[E-signature of Grantee]

 

 

 

[Date]

 

2

--------------------------------------------------------------------------------



 

ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN

 

CEO

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

TERMS AND CONDITIONS

 

Ensco plc, a public limited company incorporated under the laws of England and
Wales (the “Company”), has adopted the Ensco plc 2018 Long-Term Incentive Plan
(As Effective May 21, 2018) (the “Plan”).  The Plan is hereby incorporated
herein in its entirety by this reference.  Capitalized terms not otherwise
defined in the Agreement shall have the meaning given to such terms in the
Plan.  In furtherance of the purposes of the Plan, and pursuant thereto, the
Award of RSUs and Dividend Equivalent Rights has been granted under to the Plan
to the Grantee as described in the Grant Notice, which must be executed by the
Grantee by the date specified therein to reflect the Grantee’s acceptance of the
Award and the terms of the Agreement.  The Company and Grantee may be
individually referred to herein as “Party” or collectively as “Parties.”

 

1.                                      Grant of RSUs and Tandem Dividend
Equivalent Rights.  Subject to the terms, conditions and restrictions set forth
in the Plan and those specified herein, the Company hereby grants the number of
Restricted Share Units (“RSUs”) and tandem Dividend Equivalent Rights specified
in the Grant Notice to Grantee (the RSUs together with the Dividend Equivalent
Rights are the “Award”).  Subject to Section 3(d) hereof, each RSU shall
initially represent one share of the Company’s Common Stock (“Share”).  Each RSU
represents an unsecured promise of the Company to deliver Shares to Grantee
pursuant to the terms and conditions of the Plan and the Agreement.  Each tandem
Dividend Equivalent Right represents a right to receive cash payments equivalent
to the amount of cash dividends declared and paid on one share of Common Stock
after the Grant Date and before the Dividend Equivalent Right expires.  RSUs and
Dividend Equivalent Rights are used solely as units of measurement, and are not
Shares; Grantee is not, and has no rights as, a shareholder of the Company by
virtue of receiving the Award unless and until the RSUs are converted to Shares
upon vesting and transferred to Grantee, as set forth herein.  The Dividend
Equivalent Rights have been awarded to Grantee in respect of services to be
performed by Grantee exclusively in and after the year containing the Grant
Date.

 

2.                                      Transfer Restrictions.  Grantee shall
not sell, assign, transfer, exchange, pledge, encumber, gift, devise,
hypothecate or otherwise dispose of (collectively, “Transfer”) any RSUs or
Dividend Equivalent Rights granted hereunder.  Any purported Transfer of RSUs or
Dividend Equivalent Rights in breach of the Agreement shall be void and
ineffective, and shall not operate to Transfer any interest or title in the
purported transferee.

 

3.                                      Vesting and Payment of RSUs and Dividend
Equivalent Rights.

 

(a)                                 Vesting of RSUs and Dividend Equivalent
Rights.  Subject to these terms and conditions, Grantee’s interest in the RSUs
and tandem Dividend Equivalent Rights granted hereunder shall vest on each
vesting date set out in the Grant Notice (the “Vesting Date”), provided that
Grantee is still an Employee and has continuously been an Employee from the
Grant Date through the Vesting Date, except as provided in Section 4.  All RSUs
that do not become vested as of the end of the vesting period shall be
forfeited.  Any Dividend Equivalent Right subject to the Agreement shall expire
at the time the RSU with respect to which the

 

3

--------------------------------------------------------------------------------



 

Dividend Equivalent Right is in tandem (i) is vested and paid, or, to the extent
permitted by the laws of the applicable jurisdiction, deferred, (ii) is
forfeited, or (iii) expires.

 

(b)                                 Settlement of RSUs.  As of each Vesting
Date, the Grantee shall become entitled to the number of Shares which have
become vested as determined in accordance with Section 3(a) and Section 4, as
adjusted in accordance with Section 3(d), if applicable.  All Shares delivered
to or on behalf of Grantee in exchange for vested RSUs shall (i) be delivered on
or prior to the Settlement Date following the Vesting Date and (ii) if
applicable, be subject to any further transfer or other restrictions as may be
required by a securities law or other applicable law as determined by the
Company.  For purpose of the Agreement, the “Settlement Date” shall be any
business day within the sixty (60) day period immediately following each Vesting
Date.

 

(c)                                  Payment of Dividend Equivalent Rights. 
Payments with respect to any Dividend Equivalent Rights subject to the Agreement
shall be paid or issued at the same time as such dividends or other
distributions are paid or issued on Shares, and not more than sixty (60) days
after that payment or issuance date.  All rights with respect to, or in
connection with, the RSUs shall be exercisable during Grantee’s lifetime only by
Grantee.

 

(d)                                 Dividends, Splits and Voting Rights.  As
provided in the Plan, if the Company (i) declares a stock dividend or makes a
distribution on Common Stock in Shares, (ii) subdivides or reclassifies
outstanding Shares into a greater number of Shares, or (iii) combines or
reclassifies outstanding Shares into a smaller number of Shares, then the number
of RSUs granted under the Agreement shall be proportionately increased or
reduced, as applicable, so as to prevent the enlargement or dilution of
Grantee’s rights and duties hereunder.  The determination of the Committee
regarding such adjustments shall be final and binding.

 

4.                                      Accelerated Vesting and Forfeiture
Events.

 

(a)                                 Termination Due to Death, Disability or
Retirement.  If Grantee’s Employment is terminated (i) due to Grantee’s death or
Disability (as defined in the Plan), or (ii) by Grantee due to Retirement (as
defined herein), all of the then unvested RSUs and tandem Dividend Equivalent
Rights shall become immediately 100% vested as of such termination of Employment
date, which shall be considered the Vesting Date hereunder with respect to such
unvested RSUs and tandem Dividend Equivalent Rights.  For purposes of the
Agreement, the term “Retirement” means Grantee’s termination of Employment for a
reason other than Cause on or after attaining Normal Retirement Age. For
purposes of the Agreement, the term “Normal Retirement Age” means the later of
(a) Grantee’s 65th birthday, or (b) the date Grantee has credit for at least
twenty (20) years of employment as determined by the Committee.  The Committee,
in its discretion, may consider Grantee to have retired on or after Grantee’s
Normal Retirement Age if Grantee’s employment terminates after his 62nd birthday
but prior to satisfying the requirements specified in the preceding sentence.

 

Notwithstanding the foregoing, in no event will Grantee be considered to have
terminated Employment due to Retirement for purposes of the Agreement unless the
date of Grantee’s termination from Employment is at least one (1) year after the
Grant Date.

 

(b)                                 Termination Following Change in Control. 
If, following the occurrence of a Change in Control (as defined below) and
before the second anniversary of such occurrence, (i) Grantee’s Employment is
terminated involuntarily, and not for Cause (as defined in the Plan), by the
Company or its Affiliates, or (ii) such Employment is terminated by Grantee for
Good Reason (as defined below), all of the then unvested RSUs and tandem
Dividend Equivalent Rights shall become immediately 100% vested as of such
termination of Employment date, which shall be considered the Vesting Date
hereunder with respect to such unvested RSUs and tandem Dividend Equivalent
Rights.

 

4

--------------------------------------------------------------------------------



 

(i)                                     “Change in Control” means the occurrence
of any of the following events: (A) a change in the ownership of Ensco plc,
which occurs on the date that any one person, or more than one person acting in
concert (as defined in the City Code on Takeovers and Mergers), acquires
ownership of Shares that, together with Shares held by such person or persons
acting in concert, constitutes more than fifty percent (50%) of the total voting
power of the Shares, or (B) the majority of the members of the Board is replaced
during any twelve (12) month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election, or (C) a sale of all or substantially all of the
assets of Ensco plc; provided, however, a Change in Control of Ensco plc shall
not be deemed to have occurred by virtue of the consummation of any transaction
or series of related transactions immediately following which the beneficial
holders of the voting Shares immediately before such transaction or series of
transactions continue to have a majority of the direct or indirect ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, either (A) own all or substantially all
of the assets of Ensco plc as constituted immediately prior to such transaction
or series of transactions, or (B) are the ultimate parent with direct or
indirect ownership of all of the voting Shares after such transaction or series
of transactions.  For further clarification, a “Change in Control” of Ensco plc
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of related transactions effected for the purpose of
changing the place of incorporation or form of organization of Ensco plc or the
ultimate parent company of Ensco plc and its subsidiaries.

 

(ii)                                  “Good Reason” means the occurrence of any
of the following events (without the Grantee’s express written consent) arising
during the Grantee’s term of Employment: (A) a material reduction in the
Grantee’s base salary or a material reduction in the aggregate overall
compensation opportunity available to Grantee, provided that the Board shall
have the discretion to modify the Grantee’s overall compensation package subject
to the foregoing restrictions, (B) a material diminution in the Grantee’s
authority, duties or responsibilities, (C) in connection with the occurrence of
a Change in Control, a permanent relocation in the geographic location at which
the Grantee must perform services to a location outside the London Metropolitan
Area, or (D) any other action or inaction that constitutes a material breach by
the Company of its obligations under this Agreement.  In the case of the
Grantee’s allegation of Good Reason, (A) the Grantee shall provide notice to the
Board of the event alleged to constitute Good Reason within ninety (90) days of
the occurrence of such event, and (B) the Company shall have the opportunity to
remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation.  If the Company does not cure the circumstance giving
rise to Good Reason to the Grantee’s reasonable satisfaction, the Grantee must
terminate his Employment with the Company within thirty (30) days following the
end of the thirty (30) day cure period described in clause (B) above in order
for his termination to be considered a termination for Good Reason.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Termination Due to Cause.  If Grantee’s
Employment is terminated for Cause (as defined in the Plan), all of the then
outstanding RSUs and tandem Dividend Equivalent Rights, whether or not vested,
shall be immediately forfeited and cancelled as of such termination of
Employment date, and shall not vest or be paid in any respect, without the
necessity of any notice or other further action.

 

(d)                                 Other Terminations.  If Grantee’s Employment
is terminated for any reason except as otherwise provided above in Section 4(a),
(b), or (c), then (i) 20% of the then unvested RSUs and tandem Dividend
Equivalent Rights shall become immediately 100% vested as of the termination of
Employment date, and (ii) 80% of the then unvested RSUs and tandem Dividend
Equivalent Rights shall be immediately forfeited and cancelled as of the
termination of Employment date, and shall not vest in any respect, without the
necessity of any notice or other further action.

 

5.                                      Grantee’s Representations. 
Notwithstanding any provision hereof to the contrary, Grantee hereby agrees and
represents that Grantee will not acquire any Shares, and that the Company will
not be obligated to issue any Shares to Grantee hereunder, if the issuance of
such Shares constitutes a violation by Grantee or the Company of any law or
regulation of any governmental authority.  Any determination in this regard that
is made by the Committee, in good faith, shall be final and binding.  The rights
and obligations of the Company and Grantee hereunder are subject to all
applicable laws and regulations.

 

6.                                      Tax Consequences; No Advice Regarding
Grant.  The vesting of the RSUs, the issuance of Shares with respect to vested
RSUs, and the payment of an amount equal to any dividend or other distribution
on the Shares will have tax consequences if the Grantee is subject to U.S.
federal taxation under the U.S. Internal Revenue Code (“Code”).  The grant of
RSUs, the vesting of RSUs, the issuance of Shares with respect to RSUs, and the
payment of an amount equal to any dividend or other distribution on the Shares,
may also have tax consequences if the Grantee is subject to taxation in other
jurisdictions.  The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding participation in the
Plan or the acquisition or sale of the Shares that may be issued under the
Agreement.

 

GRANTEE IS HEREBY ADVISED TO CONSULT WITH GRANTEE’S OWN PERSONAL TAX, LEGAL AND
FINANCIAL ADVISERS REGARDING GRANTEE’S PARTICIPATION IN THE PLAN AND ANY TAX OR
OTHER CONSEQUENCES ASSOCIATED WITH THIS AWARD.

 

7.                                      Tax Withholding.  To the extent that the
receipt of Shares hereunder results in compensation income to Grantee for
foreign or domestic federal, state or local income tax purposes that is subject
to a tax withholding obligation by the Company, Grantee shall deliver to Company
at such time the sum that the Company (or an Affiliate) requires to meet its tax
withholding obligations under applicable law or regulation, and, if Grantee
fails to do so, the Company (or an Affiliate), in accordance with the Plan, is
authorized to (a) withhold from the Shares to be issued pursuant to the
Agreement, a number of Shares with an aggregate Fair Market Value as of the date
the withholding is effectuated that would satisfy the applicable withholding
amount; (b) withhold from any cash or other remuneration, then or thereafter
payable to Grantee, any tax that is required to be withheld; or (c) sell such
number of Shares before their transfer to Grantee as is appropriate to satisfy
such tax withholding requirements, before transferring the resulting net number
of Shares to Grantee in satisfaction of its obligations under the Agreement. 
Dividend Equivalent Right payments shall be subject to withholding for taxes to
the extent required for the Company (or an Affiliate) to meet its tax
withholding obligations with respect to such cash payments under applicable law
or regulation.  In the absence of any election by Grantee, any withholding
obligation shall be satisfied pursuant to clause (a) above.

 

6

--------------------------------------------------------------------------------



 

To the extent that Grantee is subject to withholding of federal, state, or local
income taxes and/or other taxes or social insurance contributions imposed by the
country of residence or citizenship of Grantee or the country or residence of
the Company or its Subsidiary which has the legal relationship of employer and
employee with Grantee or is obligated to the Company or any of its Subsidiaries
under the Company’s tax equalization or hypothetical tax policies or specific
agreements relating thereto (the “Employee Taxes”), Grantee shall, at such time
as the value of any Shares or other amounts received pursuant to the Agreement
first becomes includable in the gross income of Grantee for such Employee Taxes,
or the time that a withholding obligation arises for the Company or any of its
Subsidiaries with respect to the Agreement, as applicable, pay to the Company or
its designee, or make arrangements satisfactory to the Committee or its designee
regarding payment of, any and all such Employee Taxes required to be withheld
with respect to such income and, if applicable, any amounts owed to the Company
or its Subsidiaries under its tax equalization or hypothetical tax policies or
specific Agreements relating thereto.

 

Regardless of any action the Company or any of its Subsidiaries take with
respect to the Employee Taxes, Grantee acknowledges that the ultimate liability
for all Employee Taxes is and remains Grantee’s responsibility and may exceed
the amount actually withheld by the Company and a Subsidiary.  Grantee further
acknowledges that the Company and its Subsidiaries (i) make no representations
or undertakings regarding the treatment of any Employee Taxes in connection with
any aspect of this Award, including, but not limited to, the grant or vesting of
the RSUs, the receipt of an amount equal to any dividend or other distribution
on the Shares during the Restriction Period, the issuance of Shares with respect
to vested RSUs, the receipt of any dividends or other distribution on Shares
issued pursuant to the Agreement and the subsequent sale of any Shares acquired
pursuant to the Agreement; and (ii) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Agreement to
reduce or eliminate Grantee’s liability for Employee Taxes or achieve any
particular tax result.

 

The Company may refuse to issue the Shares upon vesting of the RSUs or make any
payment under the Agreement if Grantee fails to comply with the obligations in
connection with Employee Taxes.

 

8.                                      Return of Proceeds.  If (a) Grantee
engages in an activity that competes with the business of the Company or any of
its Subsidiaries within one (1) year after (i) Grantee’s voluntarily resignation
or Retirement from Grantee’s position as an Employee, or (ii) Grantee’s status
as an Employee was terminated by the Company or a Subsidiary for Cause (either
event constituting a “Termination” for purposes of this Section 9), and (B) RSUs
held by Grantee had vested and become payable within one (1) year of the date of
Termination; then Grantee shall remit to the Company, or its designee, within
five (5) business days of receipt of written demand therefor, an amount in good
funds equal to the sum of the Fair Market Value of the Shares issued in the
settlement of the RSUs pursuant to the Agreement, if any, computed as of the
date of issuance of such Shares.

 

7

--------------------------------------------------------------------------------



 

9.                                      Code Section 409A Compliance.  It is the
intention of the Parties that the Agreement is written and administered, and
will be interpreted and construed, in a manner such that no amount under the
Agreement becomes subject to (a) gross income inclusion under Code Section 409A
or (b) interest and additional tax under Code Section 409A (collectively,
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of the
Section 409A Penalties.  Accordingly, Grantee consents to any amendment of the
Agreement which the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of such amendment.  Further, to the extent that any terms of the
Agreement are ambiguous, such terms shall be interpreted as necessary to comply
with Code Section 409A, or an exemption under Code Section 409A, when
applicable.

 

Notwithstanding any provision of the Agreement to the contrary, if any benefit
provided hereunder would be subject to Section 409A Penalties because the timing
of such benefit is not delayed as required by Code Section 409A for a “specified
employee” (as defined under Code Section 409A), then if Grantee is on the
applicable date a specified employee, any such benefit that Grantee would
otherwise be entitled to receive during the first six months following Grantee’s
“separation from service” (as defined under Code Section 409A) shall be
accumulated and paid, within ten (10) days after the date that is six months
following Grantee’s date of “separation from service,” or such earlier date upon
which such benefit can be provided under Code Section 409A without being subject
to the Section 409A Penalties such as, for example, upon Grantee’s death.

 

10.                               Data Privacy.  Grantee hereby acknowledges
that Grantee’s personal data as described in the Agreement and any other Award
materials, may be collected, used and/or transferred in electronic or other form
by and among, as applicable, Grantee’s employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.  Grantee understands that the
Company and Grantee’s employer may hold certain personal information about
Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, compensation, job title, any shares or directorships held in the Company
or an Affiliate, details of all Awards or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (individually and collectively, “Data”).

 

Grantee understands that Data will be transferred to Merrill Lynch and
Computershare or such other stock plan service providers as may be selected by
the Company in the future, which are assisting the Company with the
implementation, administration and management of the Plan. In addition, Data may
be transferred to the trustee of any trust established in connection with the
Plan.  Grantee understands that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than Grantee’s country.  If Grantee resides
outside the United States, Grantee understands that Grantee may request a list
with the names and addresses of any potential recipients of Data by contacting
the Company’s Corporate Compensation Department in Houston, Texas.  Grantee
authorizes the Company, Merrill Lynch, Computershare and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Grantee’s participation in the Plan. 
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan.  If
Grantee resides outside the United States, Grantee understands that Grantee may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Corporate Compensation Department in Houston.

 

8

--------------------------------------------------------------------------------



 

11.                               Electronic Delivery and Participation.  The
Company may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means.  Grantee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

12.                               Miscellaneous.

 

(a)                                 No Fractional Shares.  All provisions of the
Agreement concern whole Shares.  If the application of any provision hereunder
would yield a fractional Share, such fractional Share shall be rounded up to the
next whole Share.

 

(b)                                 Not an Employment Agreement.  The Agreement
is not an employment Agreement, and no provision of the Agreement shall be
construed or interpreted to create any employment relationship between Grantee
and the Company (or any Affiliate) for any time period.  The employment of
Grantee with the Company (or an Affiliate) shall be subject to termination to
the same extent as if the Agreement had not been executed.

 

(c)                                  Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at its
then current main corporate address (Attention: Corporate Secretary), and to
Grantee at his address indicated on the Company’s records, or at such other
address and number as a Party has previously designated by written notice given
to the other Party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

(d)                                 Amendment, Termination and Waiver.  The
Agreement may be amended, modified, terminated or superseded only by written
instrument executed by or on behalf of the Company and by Grantee.  Any waiver
of the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the Party waiving compliance.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company who is not the Grantee.  The failure
of any Party at any time or times to require performance of any provisions
hereof shall in no manner affect the right to enforce the same.  No waiver by
any Party of any term or condition herein, or the breach thereof, in one or more
instances shall be deemed to be, or construed as, a further or continuing waiver
of any such condition or breach or a waiver of any other condition or the breach
of any other term or condition.

 

9

--------------------------------------------------------------------------------



 

(e)                                  Language.  If Grantee has received a copy
of the Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will take precedence.

 

(f)                                   Severability.  It is the desire of the
Parties hereto that the Agreement be enforced to the maximum extent permitted by
law, and should any provision contained herein be held unenforceable by a court
of competent jurisdiction, the Parties hereby agree and consent that such
provision shall be reformed to create a valid and enforceable provision to the
maximum extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of the Agreement.  The Agreement should be construed by
limiting and reducing it only to the minimum extent necessary to be enforceable
under then applicable law.

 

(g)                                  Governing Law; Jurisdiction.  All matters
or issues relating to the interpretation, construction, validity, and
enforcement of the Agreement shall be governed by the laws of England and Wales,
without regard to conflict of laws principles.

 

(h)                                 Imposition of Other Requirements.  The
Company reserves the right to (i) impose other requirements regarding
participation in the Plan, with respect to the Agreement and on any Shares
acquired under the Plan, to the extent that the Company determines it is
necessary or advisable in order to (A) comply with Applicable Laws, including,
the country where Grantee resides, or (B) facilitate the administration of the
Plan, and (ii) require Grantee to sign any additional agreements or undertakings
that are reasonably necessary to accomplish the foregoing.

 

(i)                                     Grantee’s Acknowledgment.  Grantee
represents and acknowledges that (i) Grantee is knowledgeable and sophisticated
as to business matters, including the subject matter of the Agreement,
(ii) Grantee has read the Agreement and understands its terms and conditions,
(iii) Grantee has had ample opportunity to discuss the Agreement with Grantee’s
legal counsel, if so desired, prior to execution of the Agreement, and (iv) no
strict rules of construction shall apply for or against the drafter of the
Agreement or any other Party.

 

(j)                                    Survival of Certain Provisions.  Wherever
appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of the Agreement or the termination of Grantee’s Employment.

 

(k)                                 Successors and Assigns.  The Agreement shall
bind, be enforceable by, and inure to the benefit of, the Parties and their
permitted successors and assigns as determined under the terms of the Agreement
and the Plan.

 

(l)                                     Counterparts.  The Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.

 

(m)                             Plan Documents.  Grantee may obtain a copy of
the Plan on the Merrill Lynch Benefits Online® website or by contacting the
Corporate Compensation Department in Houston.

 

(n)                                 Interpretive Matters.  In the interpretation
of the Agreement, except where the context otherwise requires:

 

10

--------------------------------------------------------------------------------



 

(i)             The headings used in the Agreement headings are for reference
purposes only and will not affect in any way the meaning or interpretation of
the Agreement;

 

(ii)          The terms “including” and “include” do not denote or imply any
limitation;

 

(iii)       The conjunction “or” has the inclusive meaning “and/or;”

 

(iv)      The singular includes the plural, and vice versa, and each gender
includes each of the others;

 

(v)         Reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof; and

 

(vi)      The words “herein,” “hereof,” “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision.

 

11

--------------------------------------------------------------------------------